DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:
Claim 8: “future” is best understood to read as “further”
Claim 12: “fibric” is best understood to read as “fabric”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Garcia (U.S. 2019/0142335 A1) (hereinafter – Garcia).
	Re. Claims 19 and 20: Garcia teaches a method of human-computer interaction using an interactive system, comprising:	providing a signal sequence to the user (Fig. 3: repetitive visual stimulation at a constant frequency);

	processing the digital bioelectrical signals (Paragraph 0024: information processing) and 
identifying the existence and the pattern of ocular event-related potentials (o-ERPs) (Fig. 2: evoked brain response 212 from visual stimulus; Figs. 3, 5: identification of a pattern; Fig. 6: “steady state” also alludes to a pattern); and
taking one or more actions based on the existence and the patterns of the o-ERPs (Fig. 5: provide feedback on sleep restoration and indication of slow wave activity (SWA); Fig. 6: step 604, providing second repetitive visual stimulation (RVS), determine second response, and compare first and second responses to determine sleep dissipation need).
With respect to claim 20, the citations of claim 19 encompass all limitations of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2007/0055169 A1) (hereinafter – Lee) in view of Weinstein et al. (U.S. 6,270,466 B1) (hereinafter -- Weinstein).
Re. Claims 1: Lee teaches a bioelectrical signal acquisition device (Abstract, Title), comprising:

a sensing electrode attached to the headband (Fig. 1: sensor electrode 36);
a reference electrode attached to the headband (Fig. 1: reference electrode 38 attached to headband 42 via a wire).
Lee does not teach the invention wherein the reference electrode is configured to cove at least a bottom side of a segment of the headband; instead Lee teaches that the reference electrode is attached via a wire (Fig. 1). 
Weinstein teaches the invention wherein a reference electrode covers at least a bottom side of a segment of a headband (Fig. 3: loop-shaped reference electrode E2) through the use of loop-shaped electrodes.  Weinstein teaches analogous art in the technology of headband-mounted electrical signal acquisition devices (Abstract).
It would have been obvious to one skilled in the art to have modified Lee to have reference electrodes be of the loop-shaped form taught by Weinstein, the motivation being that such construction allows for the band to shift significantly without affecting the positioning of the electrodes (Col. 6, lines 33-36).  Additionally or alternatively, such a construction of the headband, wherein all electrodes are carried on the body of the headband itself, provides at least one of or more of the following benefits: increasing comfort, giving aesthetic appeal, and affording protection of sensitive circuit components from external static discharge (Col. 4, lines 1-12).
	Lee further teaches the invention further comprising:
	a processing unit configured to generate digital bioelectrical signals based on the sensing signals (Fig. 7: processing module 40 and/or computer 54).
	Re. Claim 2:  Lee in view of Weinstein teach the invention according to claim 1.  Weinstein further teaches the invention further comprising a grounding electrode attached to the headband and configured to provide electronic grounding, wherein the grounding electrode is positioned on the headband to contact the user's skin (Fig. 3: electrode E2, described in Col. 6: “Ground reference electrode E2 contacts the forehead”).
	Re. Claim 3:  Lee in view of Weinstein teach the invention according to claim 1.  Lee further teaches the invention wherein
the sensing electrode is positioned on the headband to contact the skin on the forehead of the user (Fig. 1: sensor electrode 36 contacting forehead of user), and 
the reference electrode is positioned on the headband to contact the skin on, over, above, behind, or around an ear of the user, when the user wears the bioelectrical signal acquisition device on the user's head (Fig. 1: reference electrode 38 contacting ear of user).
	Re. Claims 4, 5, and 6:  Lee in view of Weinstein teach the invention according to claim 1.  With respect to claim 6, because Weinstein teaches a loop-shaped electrode which wraps around the entirety of a segment of the headband (Fig. 3), Weinstein teaches the invention wherein the electrode is configured to cover an entire bottom side (i.e., the side of the headband facing the skin of the user as shown by Applicant in Fig. 3C) and a lower edge of the segment of the headband.  Since the entirety of the bottom side and lower edge is covered, the same citation reads upon the invention wherein the reference electrode is configured to alternatively cover a lower portion of the bottom side and a lower edge, as required by claims 4 and 5.  
	Re. Claim 7:  Lee in view of Weinstein teach the invention according to claim 1.  Lee further teaches the invention wherein the processing unit comprises 
an electrical signal amplification circuit configured to amplify the sensing signals (Fig. 7: single-ended amplifier 168), and 
an analog- to-digital converting circuit configured to convert analog signals to digital signals (Fig. 7: A/D converter 218).
	Re. Claim 9:  Lee in view of Weinstein teach the invention according to claim 1.  Lee further teaches the invention further comprising a transmission element configured to transmit the digital bioelectrical signals to a computational unit via wire or with wireless transmission (Fig. 7: RF link transmitter 46).
	Re. Claim 11:  Lee in view of Weinstein teach the invention according to claim 1.  Weinstein further teaches the invention wherein the sensing electrode, the reference electrode, and the grounding electrode are integrated in the headband to not disturb the user when the user sleeps or prepares to fall asleep (e.g., Fig. 2: parts integrated in the headband; Abstract: “In one embodiment, the apparatus consists of electronics mounted in a light-weight headband which may be worn comfortably by a user during sleep or while awake”).
	Re. Claim 15:  Lee teaches an interactive system, comprising:
the bioelectrical signal acquisition device of claim 1 (see rejection of claim 1, in combination with Weinstein), and 
a computational unit configured to receive the digital bioelectrical signals from the bioelectrical signal acquisition device (Fig. 7: processing module 40 and/or computer 54), 
process the digital bioelectrical signals and execute a plurality of logic sets based on the digital bioelectrical signals (Fig. 12: block diagram of digital processor, necessarily requiring logic sets; Paragraph 0030: describing displaying present time emotional states (PTES) determined from the collected signals, as well as providing feedback to improve PTES; Examiner notes that the phrase “execute a plurality of logic sets” reads on a wide variety of actions taken by a computing/processing system, including implicit actions).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2007/0055169 A1) (hereinafter – Lee) in view of Weinstein et al. (U.S. 6,270,466 B1) (hereinafter -- Weinstein) in further view of Henson et al. (U.S. 2015/0011857 A1) (hereinafter – Henson). 
Re. Claim 8:  Lee in view of Weinstein teach the invention according to claim 7.  Lee and Weinstein are not explicit regarding a shielding layer provided over the wires and connected to the grounding electrode.
Henson teaches the invention wherein the signal wires are shielded wires comprising a shielding layer, and the shielding layer is connected to ground (Paragraph 0010).  Henson teaches analogous art in the technology of monitoring electrical activity from the head of a user (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lee in view of Weinstein to have incorporated a shielding layer connected to ground as taught by Henson, as this configuration improves the accuracy of electrically-recorded signals (Paragraph 0010). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2007/0055169 A1) (hereinafter – Lee) in view of Weinstein et al. (U.S. 6,270,466 B1) (hereinafter -- Weinstein) in further view of Moon et al.  (U.S. 2016/0317056 A1) (hereinafter – Moon).
	Re. Claim 10:  Lee in view of Weinstein teach the invention according to claim 1.  Lee teaches a single reference electrode clipped onto a single ear.  In combination with Weinstein, the electrode positioned near the ear of Lee is now combined to form a loop-shaped electrode located above the ear.  Thus, the primary deficit of Lee in view of Weinstein is the use of two reference electrodes.  
Moon teaches the invention comprising two reference electrodes attached to the headband (Fig. 3A: reference electrodes 272), wherein each of the reference electrodes is positioned on the headband to contact the skin above an ear of the user, when the user wears the bioelectrical signal acquisition device on the user's head (Fig. 1: reference electrode located in an “ear area” as described in Paragraphs 0194, 0196; Fig. 1: headband shown worn, wherein electrodes are necessarily above the ear).  Moon teaches analogous art in the technology of monitoring electrical activity from the head of the user (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lee in view of Weinstein to use two reference electrodes since Moon teaches that either a single reference electrode may be located in a single ear area or two reference electrodes may be located at both ear areas (Paragraph 0194), indicating that the use of one or two electrodes would be an obvious matter of design choice.  Furthermore, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2007/0055169 A1) (hereinafter – Lee) in view of Weinstein et al. (U.S. 6,270,466 B1) (hereinafter -- Weinstein) in further view of Rubin et al. (U.S. 2007/0249952 A1) (hereinafter – Rubin).
	Re. Claim 12:  Lee in view of Weinstein teach the invention according to claim 1.  Lee and Weinstein do not teach the invention wherein the reference electrode comprises conductive [fabric].
Rubin teaches that a variety of materials may be used to form an electrode, including conductive fabrics (Paragraph 0035: “The dry electrodes 202, 204, and 206 are made of a conductive fabric, such as a silverized fabric”).  Rubin also teaches that another viable material for forming a similarly soft and pliable electrode would be rubber, which is the material utilized by Weinstein.  Rubin teaches analogous art in the technology of monitoring electrical activity from the head of the user (Abstract).
Since providing a comfortable material to enhance the wearability of the electrode support is a key factor of success in long-term signal monitoring, and Rubin provides a list of various materials capable of doing so, it would have been obvious it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to form an electrode from conductive fabric and to incorporate it into the system of Lee in view of Weinstein since there are a finite number of identified, predictable potential solutions (i.e., list of viable materials provided by Rubin)to the recognized need (i.e., creating a comfortable electrode support) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
	Re. Claim 13:  Lee, Weinstein, and Rubin teach the invention according to claim 12.  Weinstein further teaches the invention wherein the electrode is configured to encircle the segment of the headband (Fig. 3: loop-shaped reference electrode E2 encircling a segment of the headband).

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2007/0055169 A1) (hereinafter – Lee) in view of Weinstein et al. (U.S. 6,270,466 B1) (hereinafter -- Weinstein) in further view of Walter et al. (U.S. 2010/0234697 A1) (hereinafter – Walter).
	Re. Claim 14:  Lee in view of Weinstein teach the invention according to claim 1.  Lee and Weinstein do not teach the invention wherein the digital bioelectrical signals comprise EEG and EOG signals of the user when the user sleeps or prepares to fall asleep.
	Walter teaches the invention wherein the digital bioelectrical signals comprise EEG and EOG signals of the user when the user sleeps or prepares to fall asleep (Fig. 3: EEG apparatus 302 and EOG apparatus 303; Paragraph 0063: “EOG monitoring may be limited to periods when the EEG apparatus and/or EMG apparatus indicate that a subject is sleeping”).  Walter teaches analogous art in the technology of monitoring electrical activity from the head of the user (Abstract).
Since the invention Lee in view of Weinstein is concerned with monitoring brain activity while sleeping, it would have been obvious to one having skill in the art before the effective filing date to have modified Lee in view of Weinstein to use electrooculography (EOG) signals in combination with EEG signals as taught by Walter, the motivation being that the addition of EOG signal analysis provides a more accurate analysis of sleep activity since EOG activity is capable of determining phases of rapid eye movement (REM) sleep (Paragraph 0065).
	Re. Claim 16 and 18:  Lee in view of Weinstein teach the invention according to claim 15.  Lee and Weinstein do not teach the invention explicitly monitoring sleep patterns.
Walter teaches the invention which is configured to monitor sleep patterns of the user when the user sleeps or prepares to fall asleep (Paragraph 0083).  
Since the invention Lee in view of Weinstein is concerned with monitoring brain activity while sleeping (Weinstein, in particular is concerned with providing acoustical feedback to the user while not disturbing sleep (Abstract)), it would have been obvious to one having skill in the art before the effective filing date to have modified Lee in view of Weinstein to explicitly monitor sleep patterns to more accurately monitor sleep quality and vigilance/wakefulness of the subject (Paragraph 0001).
With respect to claim 18, the citations of claim 16 (which includes the citations of claim 15, from which claim 16 is dependent from), read analogously on all limitations of claim 18.
Re. Claim 17: Lee, Weinstein, and Walter teach the invention according to claim 16.  Weinstein further teaches the invention further comprising an audio unit, which is configured to receive instructions from the computational unit and provide audio signals to the user according to the instructions (Col. 9, line 61 – Col. 10, line 25: providing audio feedback upon a detected event).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791